Filed 4/29/15 P. v. Salvo CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E062474

v.                                                                       (Super.Ct.No. FSB1403233)

WILLIAM SANTO SALVO,                                                     OPINION

         Defendant and Appellant.




         APPEAL from the Superior Court of San Bernardino County. Michael A. Smith,

Judge. Order affirmed.

         Patricia Ihara, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Pursuant to a plea bargain, defendant, William Salvo, pled guilty to possessing a

firearm by an ex-felon. (Pen. Code, § 29800, subd. (a)(1).) He was sentenced to prison

for the agreed-to term of two years. Thereafter, he petitioned for resentencing under the


                                                             1
provisions of Proposition 47 (§ 1170.18). The trial court denied his petition, concluding

he was ineligible for resentencing. He appeals from that order.

       Upon defendant’s request, this court appointed counsel to represent him on appeal.

Counsel has filed a brief under the authority of People v. Wende (1979) 25 Cal. 3d 436

and Anders v. California (1967) 386 U.S. 738 [87 S. Ct. 1396, 18 L. Ed. 2d 493], setting

forth a statement of the case, a summary of the facts, and potential arguable issues and

requesting this court to conduct an independent review of the record. We discuss those

issues later in this opinion and conclude that none are meritorious.

       We offered defendant an opportunity to file a personal supplemental brief, but he

has not done so. Pursuant to the mandate of People v. Kelly (2006) 40 Cal. 4th 106, we

have independently reviewed the record for potential error and find no arguable issues.

       In her brief before this court, counsel for defendant listed as a potential arguable

issue whether defendant satisfies the criteria for eligibility for Proposition 47 relief.

       Proposition 47, embodied, in part, in section 1170.18, provides, as is pertinent

here, “(a) A person currently serving a sentence for a conviction . . . of a felony . . . who

would have been guilty of a misdemeanor under the act . . . had this act been in effect at

the time of the offense may petition for a recall of sentence . . . to request resentencing in

accordance with Sections 11350, 11357, or 11377 of the Health and Safety Code, or

Section 459.5, 473, 476a, 490.2, 496, or 666 of the Penal Code, as those sections have

been amended or added by this act.” None of those sections apply to the crime of




                                               2
possessing a firearm by an ex-felon, therefore, defendant is not eligible for resentencing

as a misdemeanant under section 1170.18.

       Given the foregoing, the facts surrounding defendant’s current crime are irrelevant

to the determination that he is ineligible for a recall of sentence under section 170.18.

                                       DISPOSITION

       The order is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS
                                                                RAMIREZ
                                                                                            P. J.


We concur:

McKINSTER
                           J.

KING
                           J.




                                              3